—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Nassau County (Gold-stein, J.), entered June 23, 1993, which denied their motion pursuant to CPLR 3012 (b) to dismiss the action for failure to timely serve a complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
In order to defeat the motion for dismissal, the plaintiffs should have first offered a reasonable excuse for failing to timely serve a complaint and should have shown that they had a meritorious action by furnishing a sworn statement from a person having personal knowledge of the facts such as would be sufficient to defeat a motion for summary judgment (see, Innerarity v County of Westchester, 144 AD2d 645). The plaintiffs failed to comply with either requirement. Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.